  Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 1 of 18 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                      )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
DAVID HOPPENSTEIN FAMILY, LTD.,                      )
                                                     )
                              Defendant.             )

                                            COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, DAVID HOPPENSTEIN FAMILY, LTD., pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

DAVID HOPPENSTEIN FAMILY, LTD., failure to remove physical barriers to access and

violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                1
  Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 2 of 18 PageID #: 2




performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, DAVID HOPPENSTEIN FAMILY, LTD. (hereinafter “DAVID

HOPPENSTEIN FAMILY, LTD.”) is a Texas limited company that transacts business in the

State of Texas and within this judicial district.

       8.      Defendant, DAVID HOPPENSTEIN FAMILY, LTD., may be properly served

with process via its registered agent for service, to wit: c/o Norman J. Hoppensein, Registered

Agent, 3821 Matterhorn Drive, Plano, TX 75075.

                                   FACTUAL ALLEGATIONS

       9.      On or about November 12, 2020, Plaintiff was a customer at “Sofra Kebab

House,” a business located at 910 W. Parker Road, Plano, TX 75075, referenced herein as

“Sofra Kebab House”. See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as

Exhibit 2.

       10.     Defendant, DAVID HOPPENSTEIN FAMILY, LTD., is the owner or co-owner



                                                    2
  Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 3 of 18 PageID #: 3




of the real property and improvements that Sofra Kebab House is situated upon and that is the

subject of this action, referenced herein as the “Property.”

       11.     Defendant, DAVID HOPPENSTEIN FAMILY, LTD., as property owner, is

responsible for complying with the ADA for both the exterior portions and interior portions of

the Property. Even if there is a lease between Defendant, DAVID HOPPENSTEIN FAMILY,

LTD., and a tenant allocating responsibilities for ADA compliance within the unit the tenant

operates, that lease is only between the property owner and the tenant and does not abrogate the

Defendant’s requirement to comply with the ADA for the entire Property it owns, including the

interior portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to Sofra Kebab House and other businesses at the Property,

located at 910 W. Parker Road, Plano, TX 75075, Collin County Property Appraiser’s property

identification number 177408 (“the Property”), and/or full and equal enjoyment of the goods,

services, foods, drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of his disabilities, and he will be denied and/or limited in the

future unless and until Defendant is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       13.     Plaintiff lives 8 miles from the Property.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a



                                                 3
  Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 4 of 18 PageID #: 4




return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and



                                                  4
  Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 5 of 18 PageID #: 5




       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of


                                                5
  Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 6 of 18 PageID #: 6




$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, DAVID HOPPENSTEIN FAMILY, LTD., has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, DAVID HOPPENSTEIN FAMILY, LTD., will continue to



                                                6
  Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 7 of 18 PageID #: 7




discriminate against Plaintiff and others with disabilities unless and until Defendant, DAVID

HOPPENSTEIN FAMILY, LTD., is compelled to remove all physical barriers that exist at the

Property, including those specifically set forth herein, and make the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     For the exterior access route in front of Unit 910 and 920, due to a policy of not

               having parking stops for the parking spaces directly in front of the exterior access

               route coupled with the policy of placing newspaper dispensers and a large trash

               can in the exterior access route, cars routinely pull up all the way to the curb and

               the "nose" of the vehicle extends into the access route causing the exterior access

               route to routinely have clear widths below the minimum thirty-six (36") inch

               requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This

               violation would make it dangerous and difficult for Plaintiff to access exterior

               public features of the Property.

       (ii)    For the exterior access route in front of Unit 910 and 920, due to a policy of not

               having parking stops for the parking spaces directly in front of the exterior access

               route coupled with the policy of placing newspaper dispensers and a large trash

               can in the exterior access route, cars routinely pull up all the way to the curb and

               the "nose" of the vehicle extends into the access route as a result, in violation of



                                                  7
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 8 of 18 PageID #: 8




            Section 502.7 of the 2010 ADAAG Standards, parking spaces are not properly

            designed so that parked cars and vans cannot obstruct the required clear width of

            adjacent accessible routes.

    (iii)   Due to the barriers to access identified in (i) and (ii) above, this building of the

            Property lacks an accessible route connecting accessible facilities, accessible

            elements and/or accessible spaces of the Property in violation of Section 206.2.2

            of the 2010 ADAAG standards. This violation would make it difficult for Plaintiff

            to access public features of the Property.

    (iv)    Near Unit 920 (Charlie DoNuts), one accessible parking space has a cross-slope

            in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG standards and

            is not level. This violation would make it dangerous and difficult for Plaintiff to

            exit and enter their vehicle while parked at the Property.

    (v)     Near Unit 920 (Charlie DoNuts), one accessible parking space is missing an

            identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

            This violation would make it difficult for Plaintiff to locate an accessible parking

            space.

    (vi)    Near Unit 920 (Charlie DoNuts), the Property has an accessible ramp leading

            from the accessible parking space to the accessible entrances with a slope

            exceeding 1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This

            violation would make it dangerous and difficult for Plaintiff to access the units of

            the Property.

    (vii)   For the building containing Units 910 and 920, the Property lacks an accessible

            route from the sidewalk to the accessible entrances in violation of Section 206.2.1



                                              8
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 9 of 18 PageID #: 9




             of the 2010 ADAAG standards. This violation would make it difficult for Plaintiff

             to access the units of the Property.

    (viii)   Near Unit 920, due to lack of parking stops for the parking spaces adjacent to the

             accessible ramp in front of Unit 920, when a car pulls up in the adjacent parking

             space, it will block the access route from this ramp which is the only accessible

             route from the two accessible parking spaces. So as a result, the Property lacks an

             accessible route from these accessible parking spaces to the accessible entrances

             of the Property in violation of Section 208.3.1 of the 2010 ADAAG standards.

             This violation would make it difficult for Plaintiff to access the units of the

             Property.

    (ix)     There are multiple buildings on the Property, some are directly adjacent to one

             another, however, there is no accessible route connecting the buildings together in

             violation of Section 206.2.2 of the 2010 ADAAG standards. This violation would

             make it difficult for Plaintiff to access public features of the Property.

    (x)      Near Taipei Station (Bldg 930 Unit 410), the Property has an accessible ramp

             leading from the accessible parking space to the accessible entrances with a slope

             exceeding 1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This

             violation would make it dangerous and difficult for Plaintiff to access the units of

             the Property.

    (xi)     Near Taipei Station (Bldg 930 Unit 410), due to the presence a column, the

             landing at the top of the curb accessible ramp does not have 36 (thirty-six) inch

             clear space in violation of Section 406.4 of the 2010 ADAAG standards. This




                                                9
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 10 of 18 PageID #: 10




              violation would make it difficult and dangerous for Plaintiff to access the

              Property.

     (xii)    Near Taipei Station (Bldg 930 Unit 410), there a vertical rise at the base of the

              accessible ramp that is in excess of a ¼ of an inch, in violation of Sections 303.2

              and 405.4 of the 2010 ADAAG standards. This violation would make it

              dangerous and difficult for Plaintiff to access public features of the Property.

     (xiii)   Near Unit 3200, both accessible parking spaces and the associated access aisle

              have a slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

              standards and are not level. This violation would make it dangerous and difficult

              for Plaintiff to exit and enter their vehicle while parked at the Property.

     (xiv)    Near Unit 3200, there is at least one accessible parking space that does not have a

              marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

              standards. This violation would make it dangerous and difficult for Plaintiff to

              access the accessible entrances of the Property.

     (xv)     Near Unit 3200, there is at least one accessible parking space is not located on the

              shortest distance to the accessible route leading to the accessible entrances in

              violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

              make it difficult for Plaintiff to access the units of the Property.

     (xvi)    For the exterior accessible route near Unit 3200 and in front of the accessible

              parking spaces and regular parking spaces in this location, due to a policy of not

              having parking stops for the parking spaces directly in front of the exterior access

              route, cars routinely pull up all the way to the curb and the "nose" of the vehicle

              extends into the access route causing the exterior access route to routinely have



                                                10
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 11 of 18 PageID #: 11




             clear widths below the minimum thirty-six (36") inch requirement specified by

             Section 403.5.1 of the 2010 ADAAG Standards. This violation would make it

             dangerous and difficult for Plaintiff to access exterior public features of the

             Property.

     (xvii) For the exterior accessible route near Unit 3200 and in front of the accessible

             parking spaces and regular parking spaces in this location, cars routinely pull up

             all the way to the curb and the "nose" of the vehicle extends into the access route

             as a result, in violation of Section 502.7 of the 2010 ADAAG Standards, parking

             spaces are not properly designed so that parked cars and vans cannot obstruct the

             required clear width of adjacent accessible routes.

     (xviii) Near Unit 520 (Taylor Drug & Medical, Inc.), the access aisle to the accessible

             parking space is not level due to the presence of an accessible ramp in the access

             aisle in violation of Section 502.4 of the 2010 ADAAG standards. This violation

             would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

             while parked at the Property.

     (xix)   Near Unit 520 (Taylor Drug & Medical, Inc.), the accessible curb ramp is

             improperly protruding into the access aisle of the accessible parking space in

             violation of Section 406.5 of the 2010 ADAAG Standards. This violation would

             make it difficult and dangerous for Plaintiff to exit/enter their vehicle.

     (xx)    Near Unit 520 (Taylor Drug & Medical, Inc.), the accessible parking space is not

             level due to the presence of accessible ramp side flares in the accessible parking

             space in violation of Sections 502.4 and 406.5 of the 2010 ADAAG standards.




                                               11
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 12 of 18 PageID #: 12




             This violation would make it dangerous and difficult for Plaintiff to exit and enter

             their vehicle while parked at the Property.

     (xxi)   Near Unit 520 (Taylor Drug & Medical, Inc.), the accessible parking space and

             associated access aisle have a slope and cross-slope in excess of 1:48 in violation

             of Section 502.4 of the 2010 ADAAG standards and are not level. This violation

             would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

             while parked at the Property.

     (xxii) Near Unit 520 (Taylor Drug & Medical, Inc.), the accessible parking space and

             associated access aisle have an opening with a width in excess of ½ inch, in

             violation of Sections 302.3 and 502.4 of the 2010 ADAAG standards. This

             violation would make it dangerous and difficult for Plaintiff to exit and enter their

             vehicle while parked at the Property.

     (xxiii) Near Texas Family Fitness, three accessible parking spaces are not located on the

             shortest distance to the accessible route leading to the accessible entrances in

             violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

             make it difficult for Plaintiff to access the units of the Property.

     (xxiv) Near Texas Family Fitness, due to a policy of placing a parking stop in the access

             aisle, there is at least one access aisle that has a vertical rise in excess of ¼ inch in

             height and is in violation of Section 303.2 of the 2010 ADAAG standards.

     (xxv) Near Texas Family Fitness, due to a policy of placing a parking stop in the access

             aisle, this parking stop encourages a vehicle to park in the access aisle in violation

             of section 502.3.3 of the 2010 ADAAG Standards. This violation would make it




                                               12
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 13 of 18 PageID #: 13




            dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

            the Property.

     (xxvi) Near Texas Family Fitness there are five accessible parking spaces, leading from

            the eastern-most accessible parking space is an accessible ramp. Due to a failure

            to maintain the foliage on the Property, the branches of the trees and/or

            landscaping directly over the accessible ramp decreased vertical clearance to less

            than the 80 (eighty) inches in violation of Section 307.4 of the 2010 ADAAG

            standards. This violation would make it difficult and dangerous for Plaintiff to

            traverse the accessible routes of the Property.

     (xxvii) Near Texas Family Fitness there are five accessible parking spaces, leading from

            the eastern-most accessible parking spaces is an accessible ramp. There is a

            vertical rise in excess of ¼ inch along the accessible route leading to this ramp, in

            violation of Sections 303.2 and 405.4 of the 2010 ADAAG standards. This

            violation would make it dangerous and difficult for Plaintiff to access public

            features of the Property.

     (xxviii)Near Omni Furniture Gallery, the Property has an accessible ramp leading to the

            accessible entrances with a slope and cross-slope exceeding 1:12 in violation of

            Section 405.2 of the 2010 ADAAG standards. This violation would make it

            dangerous and difficult for Plaintiff to access the units of the Property.

     (xxix) Near Omni Furniture Gallery, the required handrails on both sides of the

            accessible ramp are only present on one side in violation of Section 505.2 of the

            2010 ADAAG standards. This violation would make it difficult for Plaintiff to

            access the units of the Property.



                                                13
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 14 of 18 PageID #: 14




     (xxx) Near Unit 380, the walking surfaces of the accessible route have a slope in excess

            of 1:20 in violation of Section 403.3 of the 2010 ADAAG standards. This

            violation would make it dangerous and difficult for Plaintiff to access the units of

            the Property. As the accessible route is in excess of 1:20, it is considered an

            accessible ramp, moreover, it has a total rise greater than six (6) inches, yet does

            not have handrails in compliance with Section 505 of the 2010 ADAAG

            standards, this is a violation of Section 405.8 of the 2010 ADAAG Standards.

            This violation would make it difficult for Plaintiff to access the units of the

            Property.

     (xxxi) Near Unit 350, the walking surfaces of the accessible route have a slope in excess

            of 1:20 in violation of Section 403.3 of the 2010 ADAAG standards. This

            violation would make it dangerous and difficult for Plaintiff to access the units of

            the Property. As the accessible route is in excess of 1:20, it is considered an

            accessible ramp, moreover, it has a total rise greater than six (6) inches, yet does

            not have handrails in compliance with Section 505 of the 2010 ADAAG

            standards, this is a violation of Section 405.8 of the 2010 ADAAG Standards.

            This violation would make it difficult for Plaintiff to access the units of the

            Property.

     (xxxii) Near Unit 350, there are two accessible parking spaces that are missing

            identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

            This violation would make it difficult for Plaintiff to locate an accessible parking

            space.




                                             14
 Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 15 of 18 PageID #: 15




       (xxxiii)Near Unit 910 100B, due to a failure to enact a policy of proper maintenance,

               there is a buildup of concrete in the access aisle, the access aisle is in violation of

               Section 303.2 of the 2010 ADAAG Standards. This violation would make it

               difficult for Plaintiff to access the units of the Property.

       (xxxiv) Near Unit 910 100B, the Property has an accessible ramp leading from the

               accessible parking space to the accessible entrances with a slope exceeding 1:12

               in violation of Section 405.2 of the 2010 ADAAG standards. This violation would

               make it dangerous and difficult for Plaintiff to access the units of the Property.

       (xxxv) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and



                                                  15
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 16 of 18 PageID #: 16




dangerous conditions present at the Property is readily achievable because Defendant, DAVID

HOPPENSTEIN FAMILY, LTD., has the financial resources to make the necessary

modifications since all four Properties are valued at $10,107,165.00 according to the Property

Appraiser website.

        37.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        38.      Upon information and good faith belief, the Property have been altered since

2010.

        39.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        40.      Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

DAVID HOPPENSTEIN FAMILY, LTD., is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

        41.      Plaintiff’s requested relief serves the public interest.

        42.      The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, DAVID HOPPENSTEIN FAMILY, LTD.

        43.      Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, DAVID HOPPENSTEIN FAMILY, LTD., pursuant to 42 U.S.C. §§

12188 and 12205.



                                                   16
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 17 of 18 PageID #: 17




       44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, DAVID

HOPPENSTEIN FAMILY, LTD., to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, DAVID HOPPENSTEIN FAMILY, LTD., in

              violation of the ADA and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant, DAVID

              HOPPENSTEIN FAMILY, LTD., from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, DAVID HOPPENSTEIN

              FAMILY, LTD., to (i) remove the physical barriers to access and (ii) alter the

              subject Property to make it readily accessible to and useable by individuals with

              disabilities to the extent required by the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

                                            Dated: December 2, 2020.

                                            Respectfully submitted,

                                            Law Offices of
                                            THE SCHAPIRO LAW GROUP, P.L.

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro, Esq.
                                            State Bar No. 54538FL
                                            Attorney-in-Charge of Plaintiff
                                            The Schapiro Law Group, P.L.
                                            7301-A W. Palmetto Park Rd., #100A
                                            Boca Raton, FL 33433


                                               17
Case 4:20-cv-00926-ALM Document 1 Filed 12/02/20 Page 18 of 18 PageID #: 18




                                  Tel: (561) 807-7388
                                  Email: schapiro@schapirolawgroup.com


                                  ATTORNEYS FOR PLAINTIFF
                                  ANTHONY CAIRNS




                                    18
